DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/22 was considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	The closest prior art during a search of the claimed invention includes: Yamada (US 5,914,704) and Liess (“A miniaturized multidirection optical motion sensor and input device based on laser self-mixing”, Institute of Physics publishing, Meas. Sci. Technol. 13 (2002) 2001-2006).	Regarding claim 1, neither Yamada nor Liess teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, to teach or suggest,	estimate an amount of force exerted on the object by the body part.	Yamada teaches a location device using capacitance sensors 5A-D to detect movement of a finger inserted into an enclosure 3 (Fig. 1), but does not disclose or suggest to estimate an amount of force exerted on the object by the body part.	Liess teaches to use self-mixing interferometry sensors for detecting finger motion, but does not but does not disclose or suggest to estimate an amount of force exerted on the object by the body part.	Regarding claim 8, none of the prior art teaches an input device having the features of the claim including:
screen out a false input using the differences between the first self-mixing interferometry signal and the second self-mixing interferometry signal.	Yamada teaches a location device using capacitance sensors 5A-D to detect movement of a finger inserted into an enclosure 3 (Fig. 1), but does not disclose or suggest to screen out a false input using the differences between the first self-mixing interferometry signal and the second self-mixing interferometry signal.	Liess teaches to use self-mixing interferometry sensors for detecting finger motion, but does not but does not disclose or suggest to screen out a false input using the differences between the first self-mixing interferometry signal and the second self-mixing interferometry signal.	Regarding claim 12, none of the prior art teaches an input device having the features of the claim including:	movement of the body part comprising deformation of the fingernail.	Yamada teaches a location device using capacitance sensors 5A-D to detect movement of a finger inserted into an enclosure 3 (Fig. 1), but does not disclose or suggest that movement of the body part comprising deformation of the fingernail.	Liess teaches to use self-mixing interferometry sensors for detecting finger motion, but does not but does not disclose or suggest that movement of the body part comprising deformation of the fingernail.	Regarding claim 15, none of the prior art teaches an input device having the features of the claim including:	estimate an amount of force exerted on the object by the body part.	Yamada teaches a location device using capacitance sensors 5A-D to detect movement of a finger inserted into an enclosure 3 (Fig. 1), but does not disclose or suggest to estimate an amount of force exerted on the object by the body part.	Liess teaches to use self-mixing interferometry sensors for detecting finger motion, but does not but does not disclose or suggest to estimate an amount of force exerted on the object by the body part.	The dependent claims 2-7, 9-11, 13-14 and 16-20 are allowable based on their dependency from allowable claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694
/GRANT SITTA/Primary Examiner, Art Unit 2694